—Appeal from an order of Supreme Court, Oneida County (Siegel, J.), entered May 30, 2002, which awarded judgment in favor of plaintiffs and against defendant in the amounts of $4,347.92 and $62,309.91.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Green, J.P., Hurlbutt, Kehoe, Gorski and Hayes, JJ.